DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest a projection apparatus comprising:
at least one processor; and a notification device, wherein
the processor performs the processes of,
registering a deformation parameter for a projected
image which is set at a timing that an initial setting is
made, as an initial value,
in a case where the deformation parameter is
adjusted by a user at a timing which comes after the timing
that the initial setting is made, deciding whether an
adjustment degree that the deformation parameter is
adjusted from the initial value reaches a first threshold
value, and
in a case where the adjustment degree reaches the
first threshold value, controlling the notification device
to notice a warning at a predetermined timing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOWLING whose telephone number is (571)272-2116. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882



wcd